IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JACK JORY,                             NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4772

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION and
AMBIENT AIR SERVICES,
OASIS HR SOLUTIONS, II, INC.,
EMPLOYERS EDGE,

     Appellees.
___________________________/

Opinion filed March 2, 2016.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Jack Jory, pro se, Appellant.

Norman A. Blessing, General Counsel, Louis A. Gutierrez, Assistant Court Chief, and
Katie E. Sabo, Appellate Counsel, Reemployment Assistance Appeals Commission,
Tallahassee, for Appellees.




PER CURIAM.

      Appellee’s motion to relinquish jurisdiction is treated as a confession of error.

We quash the final order and remand for further proceedings.

WETHERELL, RAY, and OSTERHAUS, JJ., CONCUR.